Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned have executed this certification in connection with the filing with the Securities and Exchange Commission of the Company’s Quarterly Report on Form 10-Q for the period ending December 31, 2009.The undersigned hereby certify that to our knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Vemics, Inc. (Registrant) Date: February 22, 2010 By: /s/Fred Zolla Fred Zolla President and Chief Executive Officer (Principal Executive Officer) Date:February 22,2010 By: /s/Craig Stout Craig Stout Chief Financial Officer (Principal Accounting Officer)
